DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claim 1, the examiner is broadly interpreting the added limitation in claim 1 “which makes the cutting portion easier to be replaced, such that the shank can be recycled individually and a replacement process of the cutting portion is more cost-saving” as the result or effect of the claimed high frequency oscillation heating method.  Since Jo disclose the claimed high frequency oscillation heating method (e.g. [0058]), said added limitation is inherently taught by Jo.
In addition, claims 2-12 are either directly or indirectly depend on claim 1; thus, these claims are not patentable at least in view of the foregoing reasons and rejections recited in the current Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2020/0139455 A1) in view of Lin (US 10,534,345 B2) and Chen (US 2012/0006161 A1).
Regarding claim 1, Jo discloses an tungsten carbide cutter (e.g. Fig. 1 & Abstract) comprising a shank (Fig. 1: 10, 20, 52) and at least a cutting portion (Fig. 1: 30); 
wherein the shank made of tungsten steel (although not explicitly disclose by Jo, applicant admitted in the specification [0002-0003] that tungsten steel is well-known to be used as cutter; thus, it would have been obvious to one skilled in the art to implement cutter of Jo with tungsten steel) comprises a first end (e.g. Fig. 1: bottom surface of shank 52), a second end (e.g. Fig. 1: top surface of the groove of body 20), and at least a first connecting portion (Fig. 1: surface that tip 30 seated), and 
the first connecting portion is located adjacent to the second end of the shank (Fig. 1: top surface of body 20 is adjacent to the surface area tip 30 seated); 
the shank and the cutting portion are thermally connected through high frequency oscillation heating method ([0058]), which makes the cutting portion easier to be replaced, such that the shank can be recycled individually and a replacement process of the cutting portion is more cost-saving (the examiner is broadly interpreting easier to replace cutting portion, individually recycle the shank, and cost saving replacement process of the cutting portion are the result or effect of the claimed high frequency oscillation heating method; since Jo disclose the claimed high frequency oscillation heating method, said limitation is inherently taught by Jo) and 
the cutting portion is secured on the first connecting portion of the shank (Fig. 1: tip 30 is secured on the body 20); 
wherein the cutting portion made of tungsten steel has a cutting edge (Figs. 2-5: 31-33) and a second connecting portion (Figs. 1-5: bottom surface of 30-33), and 
the second connecting portion is coupled and thermally connected with the first connecting portion through high frequency oscillation heating method (Fig. 1 & [0058]: tip 30 is secured on body 20), such that the cutting portion is secured on the first connecting portion of the shank for cutting purpose.

the sensor is installed in the accommodating channel so as to be positioned close to the cutting portion (Fig. 1: 50), thereby achieving the direct and accurate sensing; 
wherein the sensor is installed in the accommodating channel of the shank to achieve real-time sensing when the cutting portion is used, such that the sensor is adapted to timely detect abnormal status of the cutting portion, so as to warn an operator, and the operator is configured to fully grasp the status of the intelligent tungsten carbide cutter and determine whether the replacement or calibration is needed (col 3 lines 42-67).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Jo with the teachings of Lin to include a sensor within the shank so as to measure real-time status of the tool.
In addition, Jo and Lin in combination fails to explicitly disclose the accommodating channel having a diameter of 3mm; however, it appears that it is merely an obvious matter of design choice since applicant does not disclosed that having a 3mm diameter accommodating channel solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with accommodating channel having any suitable size for a desirable application.
Furthermore, Joe discloses a hole cutter and it is well-known that hole cutter could be in any size and Lin is further cited to teach it is well-known to have a sensor located within a channel of a drill bit.  Thus, Joe and Lin combination discloses a drill bit with a channel; and, the size of the channel is based on the size of the drill bit.  Thus, it would have been obvious before In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPQA 1980).
Jo and Lin in combination fails to disclose, but Chen teaches warn an operator through a display of a processor or wirelessly sent status information to a mobile device of the operator (Figs. 1, 4 & 7 and [0010]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Jo and Lin with the teachings of Chen to output detected data for display and/or wirelessly to external computer for further analysis.
Regarding claims 5-6, Lin teaches the accommodating channel axially penetrates through the center portion of the first end of the shank toward the second end (Fig. 1: 13), but it fails to explicitly disclose whether the accommodating channel axially penetrates through the second end of the shank or not penetrates through the second end of the shank.  
However, the examiner is taking Official notice that it would have been an obvious matter of design choice to design the accommodating channel axially penetrates or not penetrate through the second end of the shank, since applicant does not disclose axially penetrates or not penetrate through the second end of the shank solve any particular problem or is for any particular purpose, and there is only finite number of solution to penetrate the shank (i.e. through, or not through).  Thus, since general aspect of the claimed invention has been disclosed by Lin, it would have been obvious to one skilled in the art to design and modify an accommodating channel (penetrate through or not through the shank) as taught by Lin based on 
Regarding claim 7, Jo discloses the first connecting portion is directly connected to the second end of the shank to enable the intelligent tungsten carbide cutter to be used as a milling cutter (Fig. 1: cutter 30 and shank 20).  
Regarding claim 8, Jo discloses the first connecting portion is directly connected to the second end of the shank to enable the intelligent tungsten carbide cutter (Fig. 1: cutter 30 and shank 20) to be used as a drill bit (intended use).  
Regarding claim 9, Jo discloses the first connecting portion is formed adjacent to the second end of the shank to enable the intelligent tungsten carbide cutter (Fig. 1: cutter 30 and shank 20) to be used as a tool bit (intended use).  
Regarding claim 10, discloses the shank comprises a plurality of first connecting portions (Figs. 1 & 5: seating grooves 21) which are evenly arranged on an outer periphery of the shank (e.g. Figs. 1 & 5: 20) adjacent to the second end thereof, and13S6N-0123I (SD0527USP) each of the first connecting portions is connected to one cutting portion (Fig. 5: 31-33) to enable the intelligent tungsten carbide cutter to be used as a rapid drill (intended use).  
Regarding claims 11-12, Jo discloses the shank and the cutting portion are thermally connected through high frequency welding, or high frequency fusion welding ([0058]).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2020/0139455 A1) in view of Lin (US 10,534,345 B2) and Chen (US 2012/0006161 A1) as applied to claim 1 above, and further in view of Gerardiere (US 2010/0085212 A1).
Regarding claim 2, Jo, Lin and Chen in combination discloses the sensor (Lin: Fig. 1: 50), the sensed information from the sensor is adapted to be displayed on the display of the 
Jo, Lin and Chen in combination fails to disclose the structure of the claimed sensor.
Gerardiere further cited to teach the sensor (Fig. 1b) comprises a power supply (Fig. 1b: 19), a circuit board (Fig. 1b: 18), a sensing element (Fig. 1b: 17), and a transmission module (Fig. 1b: 20, 21); 
wherein the power supply is adapted to provide power to all components of the sensor, and the circuit board electrically connected to the power supply comprises a control unit to control the overall operation of the sensor (Fig. 1b: 18-19 & [0041-0042]); 
wherein the sensing element is electrically connected to the circuit board to detect abnormal status such as abnormal temperature, abnormal vibration, and abnormal sound during cutting process and to send the detected abnormal information to the control unit of the circuit board ([0041-0042]); 
the transmission module is coupled to the control unit of the circuit board to receive the information transmitted from the control unit, and to provide a signal to a signal transmitter for reading (Fig. 1b & [0041-0042]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Jo, Lin and Chen with the teachings of Gerardiere to include a sensor comprises battery, controller and transmission device so as to be able to transmit detected information wirelessly to external device for further analysis.
Regarding claim 3, Chen teaches the mobile device is a smart phone, a tablet, a laptop, a desktop or a PDA ([0038]: notebook computer).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.